                                          Case 4:20-cv-06523-HSG Document 27 Filed 02/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAL HARI, et al.,                                  Case No. 20-cv-06523-HSG
                                   8                    Plaintiffs,                         ORDER TO SHOW CAUSE
                                   9             v.                                         Re: Dkt. Nos. 19, 20
                                  10     COUNTY OF SAN MATEO, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Currently pending before the Court, are the motions to dismiss filed by Defendant County
                                  14   of San Francisco and Defendant County of San Mateo. Dkt. Nos. 19 and 20. The deadline for
                                  15   Plaintiffs to respond to the motions to dismiss was January 14, 2021. Plaintiffs have failed to
                                  16   respond to the motions to dismiss. Accordingly, the Court DIRECTS Plaintiffs to SHOW
                                  17   CAUSE why the case should not be dismissed for failure to prosecute. Plaintiffs shall file a
                                  18   statement of two pages or less by March 19, 2021. If Plaintiffs fail to respond to this order with an
                                  19   acceptable explanation, the case may be dismissed for failure to prosecute without further notice.
                                  20

                                  21          IT IS SO ORDERED.
                                  22   Dated: 2/26/2021
                                  23                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
